DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/08/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patents 8704279, 9673323 & 10510882 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a device comprising: a substrate; a buried well region of a first conductivity type over the substrate; a High Voltage Well (HVW) region of the first conductivity type over the buried well region; an insulation region over the HVW region; a drain region of the first conductivity type on a first side of the insulation region; a gate electrode on a second side of the insulation region; a well region adjacent to the insulation region, wherein the well region is of a second conductivity type opposite to the first conductivity type, and wherein the well region comprises a continuous portion, and a first leg connecting to the continuous portion; and a first heavily doped region and a second heavily doped region of the first conductivity type in a top region of the HVW region, wherein the first heavily 
Claims 2-9 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 10, the prior art of record fails to teach or suggest, a device comprising: a buried n-type well (BNW) region; a p-type buried layer (PBL) over and contacting the BNW region; an high-voltage n-type well (HVNW) region comprising: a first portion over and contacting the BNW region; and a second portion over and contacting the PBL; a p-well region over and contacting the BNW region, wherein the p-well region comprises a first leg and a second leg spaced apart from each other, and wherein the first leg and the second leg contact the PBL and the HVNW region; and a first source region at top of the HVNW region, wherein the first source region is between the first leg and the second leg.
Claims 11-15 are allowed as being directly or indirectly dependent of the allowed independent base claim 10.

With respect to claim 16, the prior art of record fails to teach or suggest, a device comprising: a Junction Field-Effect Transistor (JFET) comprising: a high-voltage n-type well region (HVNW) region; a drain region in the HVNW region; an insulation region extending into the HVNW region; a p-well region comprising a plurality of strip portions separated from each other, wherein first ends of the plurality of strip portions contact a sidewall of the HVNW region; a first heavily doped n-type region and a second heavily 
Claims 17-20 are allowed as being directly or indirectly dependent of the allowed independent base claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOR KARIMY/Primary Examiner, Art Unit 2894